Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 18, 2022 has been entered. 
This action is a Non-Final action on the merits in response to communications filed on 11/18/2022.
Claims 1, 11 and 16 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments

Applicant’s remarks have been considered.
Applicant argues the claims are similar to Bascom, “Similarly, claim 1 uses a geospatial computing system to remove the monitoring of geospatial information from the application or service implemented within an on-demand computing services environment as an improvement.” (pgs. 9-10)
	In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of
filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.
The instant claims are directed to receiving rules based on geographical boundaries, providing rules to a geospatial computing system, receiving an indication the geographic boundary has been traversed and in response causing a database record to be created using generic computer components.  The claims are related to Mental Processes related to observation and evaluation (e.g. receiving and analyzing data and producing a result). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional element of a server system, a non-trans CRM and a processor for performing the above steps. As stated above, the additional elements of the network system (e.g. a computing device, a server, non-transitory crm) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The claims are ineligible. See below rejection for additional details. 

In the remarks Applicant argues,” Claim 1 is similar to Example 40 of the Subject Matter Eligibility Guidelines in that is similar to collecting Netflow data and has the advantage of limiting traffic on the application or service implemented within an on-demand computing services environment…Accordingly, the application or service implemented within an on-demand computing services environment avoids monitoring geospatial information, which is an improvement that reduces the use of the application or service implemented within an on-demand computing services environment.” (pgs. 9-10)
	In Example 40, “The additional elements recite a specific manner of collecting additional NetFlow protocol data whenever the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.  The collected data can then be used to analyze the cause of the abnormal condition, which provides a specific improvement over prior systems, resulting in improved network monitoring.” The claims were directed to monitoring network traffic, application performance and resources using network visibility tools. 
	Unlike Example 40, the instant application focuses on receiving rules based on geographical boundaries, providing rules to a geospatial computing system, receiving an indication the geographic boundary has been traversed and in response causing a database record to be created using generic computer components. The claims in the instant application encompass abstract concepts such as Mental Processes and Certain Methods of Organizing Human Activity. 
	In reference to limiting the amount of traffic on the application or service implemented within an on-demand computing services environment, Examiner respectfully disagrees. The Specification nor the claims indicate an improvement in a technology or a technical field. Limiting traffic on an on-demand computing services environment does not provide for improvement in the functioning of the computer or in a technical field. The computer performs as it normally would. The claims appear to be an improved business process to assist sales reps with logging their direct contact with customers, not directed to an improvement to a technology or a technical field.
	

Applicant’s arguments, see Remarks pg. 10 , filed 11/18/2022, with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving an indication that the first geographical boundary associated with the first rule has been traversed by a first connected device of the entity based on the geospatial computing system monitoring geospatial information from the first connected device;
in response to receiving the indication, causing an event that a user of the connected device visited the account to be automatically created in a database record being maintained by the application or service for the entity. 
The limitations under its broadest reasonable interpretation covers Mental processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a display device or server). For example, determining a geofence has been traversed involves analyzing geospatial data, e.g. comparing geospatial data to geofence information, which can be performed with the human mind or pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
Additionally, the claims can be reasonably related to Certain Methods of Organizing Human Activity as the limitations are related to sales activities being monitored and performed.
Independent Claims 11 and 16 substantially recite the subject matter of Claim 1 and also include the abstract idea identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to providing an electronic communication, Claim 3 is directed to the traversal noncompliant, Claim 4 is directed to generating a report, Claim 5 is directed a telematic device, Claims 6-10 provide for graphical controls for user to draw a geofence.  Dependent Claims 12-15 and 17-20 encompass the same abstract idea. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a display device, an application, an on-demand computing service environment and a geospatial computing system. Claim 11 recites the additional elements of a database system, a server system and a display device. Claim 16 recites the additional elements of a non-transitory computer readable medium comprising computer code executed by one or more processors, a display device and a geospatial computing system. These are generic computer components recited at a high level of generality as performing generic computer functions.
For instance, the step of displaying a user interface on a display device that is configurable to receive geospatial boundaries and rules is display functionality  and extra-solution data gathering functionality. The step of providing a rule to a geospatial computing system is sending/receiving data (e.g. extra-solution activity). The step of receiving an indication that the geographical boundary associated with a first rule has been traversed based on monitoring geospatial  information involves analyzing data and sending/receiving data (e.g. extra-solution activity). The steps of causing an event that a user of the connected device visited the account to be automatically created in a database record involves data analysis and storage (extra-solution activity). 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional element of a server system, a non-trans CRM and a processor for performing the above steps. As stated above, the additional elements of the network system (e.g. a computing device, a server, non-transitory crm) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Further, the steps of providing a first rule to a geospatial computing system, receiving an indication and causing an event to be created are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the computing system/server is anything other than a generic, off-the-shelf computer component (see Specification ¶0084, generic computer system). The courts have found that claims that (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network, storing and retrieving information in memory and updating data are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  

	

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied:
Rivere (US 2013/0090965) discloses integration and system rules engine to enable location and movement triggered actions such as when a mobile worker enters or leaves an area which triggers a geofencing activity.
Sanger (US 2016/0171425) discloses executing a GIS server monitoring worker location.
Wang (US 2019/0057340) discloses a system is configured to track actual worktime and/or location of employees.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683